J.A19044/14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


JANET L. RYAN REALTY, INC., T/D/B/A         :     IN THE SUPERIOR COURT OF
CENTURY 21-AMERICAN HERITAGE                :          PENNSYLVANIA
REALTY AND BEYNON & COMPANY                 :
INCORPORATED,                               :
                                            :
                          Appellants        :
                                            :
                    v.                      :
                                            :
SANDRA LANGTON,                             :
                                            :
                          Appellee          :           No. 1989 WDA 2013


               Appeal from the Order Entered November 25, 2013
             In the Court of Common Pleas of Westmoreland County
                        Civil Division No(s).: 562 of 2012

JANET L. RYAN REALTY, INC., T/D/B/A         :     IN THE SUPERIOR COURT OF
CENTURY 21-AMERICAN HERITAGE                :          PENNSYLVANIA
REALTY AND BEYNON & COMPANY                 :
INCORPORATED,                               :
                                            :
                    v.                      :
                          Appellees,        :
                                            :
SANDRA LANGTON,                             :
                                            :
                          Appellant         :           No. 2007 WDA 2013


               Appeal from the Order Entered November 25, 2013
             In the Court of Common Pleas of Westmoreland County
                        Civil Division No(s).: 562 of 2012


BEFORE: BENDER, P.J.E., OLSON, and FITZGERALD,* JJ.



*
    Former Justice specially assigned to the Superior Court.
J. A19044/14


MEMORANDUM BY FITZGERALD, J.:                      FILED FEBRUARY 17, 2015

       Appellants/Cross-Appellees, Janet L. Ryan Realty, Inc., trading or

doing business as Century 21-American Heritage Realty, and Beynon & Co.,

Inc.   (collectively,   “Brokers”)    appeal    from     the   orders      entered    in

Westmoreland      County    Court    of   Common       Pleas   resolving    their    and

Appellee/Cross-Appellant, Sandra Langton, motions for summary judgment.

Each party alleges numerous trial court errors with respect to the merits.

We affirm in part and vacate in part, as set forth below.

       We adopt the facts and procedural history set forth by the trial court’s

opinion. Trial Ct. Op., 11/25/13, at 1-5. We add that the listing contract

required the owners of the property to convey the property title to any

purchaser. Ex. B to Brokers’ Compl., 1/27/12. The contract also included

language that the undersigned signatories represent they are the sole

owners of the property. Id. As the trial court’s opinion noted, only Steven

Langton—Langton’s husband—signed the listing contract. Trial Ct. Op. at 2.

       Brokers timely appealed, and Langton timely cross-appealed. The trial

court did not order the parties to file Pa.R.A.P. 1925(b) statements, although

it filed a Rule 1925(a) decision adopting its prior opinion. Order, 12/18/13.

We address Brokers’ appeal first.

       Brokers raise the following issues on appeal:

          Whether awarding a sales commission to [Brokers] on a
          sale that occurred more than one year following the
          termination of their Listing Contract would violate the Real



                                          -2-
J. A19044/14


         Estate Licensing and Registration Act [(“RELRA”)], 63 P.S.
         § 344.503(a)(10).

         Whether [Brokers] can receive a sales commission on a
         sale by Langton to Dent Properties when Century 21 . . .
         introduced Michael Dent (the principal of Dent Properties)
         to Langton?

         Whether [Brokers] were the “efficient procuring cause” of
         the sale of Langton’s property to Dent Properties, as a
         result of which they are entitled to a sales commission.

         Whether the termination of the Listing Contract only
         precluded [Brokers] from continuing to display Langton’s
         property to possible buyers, but did not prevent them from
         receiving a sales commission if Langton thereafter sold the
         property to a person or entity that was introduced to her
         by [Brokers] during the time that the Listing Contract was
         in full force and effect?

Brokers’ Brief at 4.

      We summarize three of Brokers’ arguments in support of all of their

issues, as they are interrelated.1 They contend that RELRA does not bar a

sales commission if the sale occurred after the listing agreement terminated


1
  Brokers’ brief raised four arguments, which do not correspond with the four
issues presented. See Pa.R.A.P. 2116, 2119. Its unjust enrichment
argument, for example, is not explicitly raised in its four issues. We decline
to find waiver, however. See PHH Mortg. Corp. v. Powell, 100 A.3d 611,
615 (Pa. Super. 2014) (declining to find waiver for two issues despite
numerous violations of appellate briefing rules); see also Commonwealth
v. Briggs, 12 A.3d 291, 343 (Pa. 2011) (“The briefing requirements
scrupulously delineated in our appellate rules are not mere trifling matters of
stylistic preference; rather, they represent a studied determination by our
Court and its rules committee of the most efficacious manner by which
appellate review may be conducted so that a litigant’s right to judicial review
as guaranteed by Article V, Section 9 of our Commonwealth’s Constitution
may be properly exercised.”).




                                     -3-
J. A19044/14


pursuant to a “definite termination date.”       See 63 P.S. § 455.604(a)(10).

Brokers maintain that the statutory requirement for a “definite termination

date” in a listing agreement does not bar a broker from receiving a sales

commission “if the property was purchased by someone who was originally

shown the property” during the term of the listing agreement but purchased

the property after the agreement’s expiration. Brokers’ Brief at 11. They

state the court erred by invalidating a “savings clause” that purportedly

permitted a post-termination sales commission.        Brokers argue they were

the “efficient procuring cause of the sale” and showed the property—held as

a tenancy by entirety—to a corporate alter ego of the actual purchaser. Id.

at 18, 21-22. Langton counters that because she never signed the listing

contract, she is not obligated to pay Brokers the sales commission.         In

essence, Langton contends Brokers’ statutory or contractual arguments are

premature. We hold Brokers are not entitled to relief.

      In Charlie v. Erie Ins. Exch., 100 A.3d 244 (Pa. Super. 2014), we

set forth the well-settled standard of review:

            Pennsylvania law provides that summary judgment may
         be granted only in those cases in which the record clearly
         shows that no genuine issues of material fact exist and
         that the moving party is entitled to judgment as a matter
         of law. The moving party has the burden of proving that
         no genuine issues of material fact exist. In determining
         whether to grant summary judgment, the trial court must
         view the record in the light most favorable to the non-
         moving party and must resolve all doubts as to the
         existence of a genuine issue of material fact against the
         moving party.



                                     -4-
J. A19044/14


Id. at 250 (citation and punctuation omitted). We can affirm the trial court

on any basis. Donnelly v. Bauer, 720 A.2d 447, 454 (Pa. 1998).

     In Clingerman v. Sadowski, 519 A.2d 378 (Pa. 1986), our Supreme

Court stated the law on a tenancy by the entirety:

           A tenancy by the entireties is a unique form of co-
        ownership grounded in the common law concept that
        husband and wife were but one legal entity. It exists when
        property, either real or personal, is held jointly by a
        husband and wife, with its essential characteristic being
        that each spouse is seised of the whole or the entirety and
        not a divisible part thereof. Neither spouse in a tenancy
        by the entireties may independently appropriate property
        to his or her own use to the exclusion of the other, and
        neither spouse, acting independently, may sever the estate
        by, for example, conveying part of the property away.

           A tenancy by the entireties is also characterized by the
        right of survivorship; upon the death of one spouse the
        survivor becomes the sole owner of the entireties property.

           Because a tenancy by the entireties is grounded in the
        unity of the marital relationship, it can be severed only in
        certain limited circumstances. It is, of course, terminated
        upon the death of one of the co-tenants. During the
        parties’ lifetimes it may be severed by: a joint conveyance
        of the estate, divorce, or mutual agreement, either express
        or implied.

Id. at 380-81 (footnote and citations omitted).

     In Regions Mortg., Inc. v. Muthler, 889 A.2d 39 (Pa. 2005), our

high court examined whether a wife could be obligated to pay a mortgage 2

on a property that passed to her upon her husband’s death when she did not

2
 A mortgage is a contract. Metro. Life Ins. Co. v. Liberty Ctr. Venture,
650 A.2d 887, 890 (Pa. Super. 1994).




                                    -5-
J. A19044/14


sign the mortgage.         Id. at 40. The Muthler Court set forth the facts, as

follows:

              In 1999, Joseph and Susan Muthler purchased a
           property from Elwood Bennett; the property was titled in
           the names of both Joseph and Susan. The Muthlers jointly
           applied for a mortgage, and both of their names appeared
           on the mortgage documents. Prior to closing, however,
           the mortgagee, CTX Mortgage Company, unilaterally
           removed Susan's name from the mortgage. Thereafter,
           the mortgage named only Joseph, although it correctly
           indicated he was married. Schedule “A” to the mortgage
           contained a description of the property and clearly stated
           the property was owned jointly by Joseph and Susan.
           Both the mortgage and Schedule “A” were prepared by
           CTX.

              Joseph died shortly after the property was purchased.
           Susan contacted Regions Mortgage, Inc., successor to CTX,
           in an attempt to transfer the mortgage to her name;
           Regions refused. Eventually, Susan contacted an attorney
           who advised her that the property passed to her absolutely
           upon Joseph’s death and, as she was neither a named
           mortgagor nor a signatory to the mortgage, she had no
           obligation to pay it. Susan adopted this position, and
           stopped making payments. Regions then filed an action to
           quiet title.

Id.

      Our Supreme Court held against Regions and in favor of Susan. Id. at

42.    The Muthler Court reasoned that Regions did not fulfill the

requirements for reforming the mortgage loan to bind Susan, and “Susan

Muthler    is   entitled    to   take   the   property   free   and   clear   of   any

encumbrance[,]” i.e., the mortgage loan.            Id.; accord 21 Standard Pa.

Practice 2d § 116:8 (summarizing Muthler holding as, “A wife was entitled

to take property titled in both the husband’s and wife’s names free and clear


                                          -6-
J. A19044/14


of any encumbrance upon the husband’s death . . . where the wife was

never a signatory to the mortgage”).

      Instantly, similar to the wife in Muthler, who did not sign the

mortgage, Langton did not sign the instant listing contract. See Muthler,

889 A.2d at 42.      In both this case and Muthler, the husband died, each

passing the property to his wife via the right of survivorship inherent in a

tenancy by the entireties.        See id.; Clingerman, 519 A.2d at 380-81.

Regions’ position mirrors Brokers’, in that both wished to bind the wife to a

contract signed only by the now-deceased husband. See Muthler, 889 A.2d

at 42.    As our Supreme Court held in Muthler, we similarly hold that

Langton    “is   entitled   to   take   the   property   free   and   clear   of   any

encumbrance[,]” i.e., the listing contract, which required the owner to

convey title of the property to the purchaser. Id. We thus affirm the trial

court, albeit on other grounds.3 See Donnelly, 720 A.2d at 454.

      We summarize Brokers’ last argument.               Brokers contend they are

entitled to sales commissions pursuant to a theory of unjust enrichment. We

hold Brokers are entitled to limited relief.

      We set forth the following principles:

          A claim for unjust enrichment arises from a quasi-contract.
          A quasi-contract imposes a duty, not as a result of any
          agreement, whether express or implied, but in spite of

3
 The trial court construed the listing contract and held that Langton did not
have to pay Brokers any commission. See Trial Ct. Op. at 6-8.




                                         -7-
J. A19044/14


         the absence of an agreement, when one party receives
         unjust enrichment at the expense of another.

         The elements of unjust enrichment are benefits conferred
         on defendant by plaintiff, appreciation of such benefits by
         defendant, and acceptance and retention of such benefits
         under such circumstances that it would be inequitable for
         defendant to retain the benefit without payment of value.
         Whether the doctrine applies depends on the unique
         factual circumstances of each case. In determining if the
         doctrine applies, we focus not on the intention of the
         parties, but rather on whether the defendant has been
         unjustly enriched.

            Moreover, the most significant element of the doctrine
         is whether the enrichment of the defendant is unjust. The
         doctrine does not apply simply because the defendant may
         have benefited as a result of the actions of the plaintiff.

Stoeckinger v. Presidential Fin. Corp. of Del. Valley, 948 A.2d 828, 833

(Pa. Super. 2008) (emphasis added and citations omitted); Lackner v.

Glosser, 892 A.2d 21, 34 (Pa. Super. 2006) (“By its nature, the doctrine of

quasi-contract, or unjust enrichment, is inapplicable where a written or

express contract exists.”).

      Instantly, Langton did not sign the instant listing contract.    Thus,

because an agreement does not exist between Brokers and Langton, the

doctrine of unjust enrichment applies. See Stoeckinger, 948 A.2d at 833;

Lackner, 892 A.2d at 34.       The trial court, however, did not explain its

reasons for holding Langton was not entitled to relief based on unjust

enrichment. Thus, we vacate the order to the extent the trial court denied

relief on Brokers’ unjust enrichment claim, and remand for the trial court to

explain its reasons for granting or denying relief.


                                      -8-
J. A19044/14


        Having resolved Brokers’ appeal, we address the issue raised in

Langton’s cross-appeal:

           Is . . . Langton entitled to judgment in her favor . . . on
           her counterclaim for rental commissions withheld by
           [Brokers] since rental commissions were specifically
           excluded?

Langton’s Brief at 3.

        Langton contends that she signed a lease with American Industry Felt

& Supply, which contained a clause providing for “no leasing commission.”

She claims Brokers—despite the existence of such a clause—improperly

withheld leasing, i.e., rental, commissions. Id. at 27-28. Langton bolsters

her argument by referencing an addendum to an agreement of sale that

allegedly did not provide for rental commissions. Id. at 28. Brokers counter

that they signed neither the lease with American Industry Felt & Supply nor

the addendum, and thus, could not be bound by any alleged “no leasing

commission” clause. Brokers’ Reply Brief at 1. We hold Langton is due no

relief based on this argument.4

        In this case, the Brokers never signed the lease or the addendum, or

otherwise evinced acceptance or intent to be bound to the aforementioned.

See generally Ingrassia Const. Co. v. Walsh, 486 A.2d 478, 482-83 (Pa.

Super. 1984) (discussing contract formation). Thus, Brokers would not be

contractually obligated to forego any lease commission.           See id.   We

4
    We cannot reverse on an argument not raised by the parties.




                                      -9-
J. A19044/14


reiterate that Langton raised no other argument for reversing the trial court.

See generally Berman v. Radnor Rolls, Inc., 542 A.2d 525, 529-30 (Pa.

Super. 1988) (holding failure to raise argument results in waiver).

Accordingly, we affirm in part, vacate in part, and remand for further

proceedings.

      Order affirmed in part and vacated in part. Case remanded for further

proceedings. Jurisdiction relinquished.

      President Judge Emeritus Bender concurs in the result.

      Judge Olson concurs in the result.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 2/17/2015




                                    - 10 -
                                                    Circulated 01/29/2015 02:39 PM




       IN THE COURT OF COMMON PLEAS OF WESTMORELAND COUNTY,
                           PENNSYLVANIA

                        CIVIL DIVISION-LAW

 JANET L. RYAN REALTY, INC.,
 t/d/b/a CENTURY 21-AMERICAN
 HERITAGE REALTY and BEYNON &
 COMPANY, INCORPORATED,
                                                                        [-........)
                                                                        '.~


 PLAINTIFFS,                                               ~~~ 3·~~
                                                           !.-~-; C~I
                                                           ~--! -~

 VS.                                  NO. 562 OF 2012

 SANDRA LANGTON,

 DEFENDANT.

                       DECISION AND ORDER

       This case is before me on motions for summary judgment

filed by the plaintiffs and the defendant.     The defendant,

Sandra Langton,    ("Sandra") and her husband, Steven E.

Langton, were the owners of a building in New Kensington,

Westmoreland County, Pennsylvania (the "Property") as

tenants by the entireties.    On February 12, 2009, Mr.

Langton, without joinder of his spouse, executed a listing

contract with the defendant, Janet L Ryan Realty, Inc.

t/d/b/a Century 21-American Heritage Realty ("Century 21"),

using the agency's pre-printed Commercial Listing Contract.

Although Sandra did not execute this listing agreement, she

testified at her deposition that she was aware of and in

agreement with it.   The listing contract gave Century 21

the exclusive right to sell the Property for a term of one

                               1
                                                       Circulated 01/29/2015 02:39 PM




 year commencing on February 12, 2009, and terminated the

 contract at the expiration of the said one year listing

 period.     The contract also provided that the agreement may

 be terminated at any time after 183 days have elapsed from

 the commencement date by the owner giving ten days notice

 in writing delivered to the broker by certified mail with

 return receipt requested.     The contract provided for a

 sales and/or leasing commission of 8 1/3 percent.

         Unfortunately, Steven Langton died on February 17,

 2009.     At no time did Century 21 procure Sandra's signature

on any listing agreement although the original agreement

executed by her husband did indicate that it was binding

upon his "heirs, executors, administrators, successors and

assigns".     Technically, Ms. Langton would not be an heir or

successor of Mr. Langton since she was a tenant by the

entireties at the time the original listing agreement was

signed.

     Century 21 did obtain a buyer for the property and

Sandra entered into an agreement of sale with an entity

called American Industrial Felt and Supply Corporation

("AIF").     This sales agreement was dated April 6, 2009, and

listed Century 21 as the listing broker and the plaintiff,

Beynon & Company as the selling broker.     AIF is a

corporation owned entirely by Patricia Dent and the

                                2
                                                     Circulated 01/29/2015 02:39 PM




 agreement was executed by its president, Michael Dent, the

 son of Patricia Dent.     The sales agreement provided that

 the closing was to take place on or before 20 days after

 the inspection period which itself was to expire 120 days

 after April 6, 2009, or on October 3, 2009.     Accordingly,

 the last date for the closing would have been October 23,

 2009.

         On the same date as the sale agreement, the parties

 executed a lease which permitted AIF to take possession of

 the Property for a monthly rental of $4,000.00.     The term

of the lease was from April 1, 2009, to September 1, 2009,

Paragraph 17 of this lease agreement provided that the

commissions are "N/A".

     When AIF had trouble obtaining financing for its

purchase of the Property, Century 21 prepared an

Addendum/Endorsement to the agreement of sale extending the

time period for which AIF could obtain mortgage approval to

January 3, 2010, and the date for settlement to on or

before January 23, 2010.     It also indicated that AIF would

continue to lease the property beginning October 3, 2009,

until the date of settlement at an increased rental of

$6,000.00 per month and that the Broker's fee "on both the

Lease & Sale will remain at 8 1/3 percent, to be split




                                3
                                                             Circulated 01/29/2015 02:39 PM




     equally between the Brokers".      This Addendum/Endorsement

     was executed by the parties on October 1, 2009.

          The sale to AIF failed to close by January 23, 2010,

    apparently because the corporation was never able to secure

    mortgage financing.    By documents generated by AIF and

    executed February 8, 2010, and effective February 8, 2010,

    and February 28, 2010, AIF and Sandra terminated the

    Agreement of Sale and the Lease.

         As set forth in the original listing contract, its

    term automatically expired on February 12, 2010.         However,

    the listing agreement contained a clause that stated:

          "If within one year of the termination of this
    agreement, the Owner enters into an Agreement of Sale, or
    transfers/exchanges the property with any person to whom
    the property was shown, presented or submitted by the
    Broker, the sale or transfer shall be conclusively presumed
    to have been made by the Broker and the commission shall be
    paid by Owner to Broker."

         This one year period would have expired on

    February 12, 2011.    Shortly after that date, on April 5,

2011, the Property was sold to an entity listed on the deed

of record as Dent Properties. 1        Dent Properties is a

completely separate entity from AIF but is owned in equal

shares by Michael Dent, the president of AIFi his mother,


1 The complaint avers that the Buyer is Dent Holdings LLC.  The deed of
record indicates that the buyer was Dent Properties, LLC.  Michael Dent
in his deposition explained that Dent Properties was the incorrect name
of the company and that the Property was acquired by Dent Holdings LLC.
For purposes of this opinion, I will refer to this entity simply as
Dent Properties.

                                   4
                                                             Circulated 01/29/2015 02:39 PM




  Patricia Dent; and Robert Dent, the father of Michael Dent

  and spouse of Patricia Dent.           Michael Dent signed the

  agreement of sale on behalf of AIF.           He also executed the

  following documents all on behalf of Dent Properties:

       1.    The deed to Dent Properties dated April 5, 2011;

            and

       2.    The mortgage from Dent Properties to Sandra also

            dated April 5, 2011.         The acknowledgment of this

            mortgage indicates that he was signing as president

            of Dent Properties and, along with Patricia J. Dent

            and Robert Dent, the mortgage note dated April 5,

            2011. 2

       Despite a demand to do so, Sandra refused to pay

 commissions to these plaintiffs and suit was filed against

her to recover a leasing commission of $6,500 and a sales

commission of $35,416.00.          Ms. Langton has filed a

counterclaim requesting repayment of the rental commissions

withheld by the plaintiffs from rental payments received

($2,500.00).          As stated above, the plaintiffs and Sandra

have filed motions for summary judgment.




2 It is interesting to note that the sales agreements between Sandra and
Dent Properties was dated AprilS, 2011, the same date as the closing
of the sale of the Property.

                                     5
                                                               Circulated 01/29/2015 02:39 PM




          Regardless of which date I determine the listing

  agreement to be cancelled, i.e., September 17, 2009, or

  February 12, 2010, the plaintiffs argue that they are

 entitled to their commission even though the sale to Dent

 Properties occurred more than one year after the

 termination date. 3       The plaintiffs contend that the sale to

 Dent Properties was in fact a sale to "any person to whom

 the property was shown, presented or submitted by the

 broker ... " .   The plaintiffs would have me conclude as a

 matter of law that the "person" referred to in this section

 of the listing agreement was in fact Michael Dent, the

 president of AIF, and the president and part owner of Dent

 Properties.        Since the sale to Dent Properties took place

more than one year after the listing agreement was

terminated, I cannot "conclusively presume,,4 that the sale

to Dent Properties was made by these Brokers and that the

commission should be paid by Sandra to these Brokers.

Nevertheless, the plaintiffs argue that I should still find

3S andra at her deposition sent a certified mail notice on September 18,
2009 to Century 21 which was acknowledged to be received by Dave Allen
of Century 21 at his deposition.   The notice advised Mr. Allen that Ms.
Langton would like to terminate her listing contract with Century 21.
Therefore, it is possible to conclude that the listing agreement was
terminated on September 17, 2009, and even if not so terminated, would
have terminated automatically on
February 12, 2010.

4 As a footnote,   I am not sure of the legal definition of a "conclusive
presumption".

                                     6
                                                       Circulated 01/29/2015 02:39 PM




 that they are entitled to the commission even without the

 conclusive presumption.

         For me to make a finding as a matter of law that the

 above-referred to claim is enforceable beyond the one year

 period would result in my condoning a violation of the Real

 Estate Licensing and Registration Act 63 P.S.§455.101 et.

 seq.    ("RELRA").   This is because, as the Superior Court had

 noted in its opinion in Salove Company v. Enrico Partners,

 L.P., 2011 Pa. Super. 128 23 A.3d 1066 (2011), that the

 RELRA provides for suspension or revocation of a broker's

 license if they fail to specify a definite termination date

in a listing contract 63 P.S.§455.604      (a) (10).

        The plaintiffs argue that there was a specific

termination date in the listing contract, i.e., the one

year automatic termination period referred to above.

Therefore, they argue that there is no violation of the

Act. They argue that the only indefinite period would be

that which would apply if the Property was sold to the same

person it was shown to while listing was in force.      I cannot

agree.    If I were to follow the plaintiffs' logic then, as

argued by Sandra in her brief" and at oral argument, many

years could have passed and if the Property was sold to

Michael Dent or any entity he was involved in, then these

real estate agents would be entitled to a commission

                                 7
                                                      Circulated 01/29/2015 02:39 PM




 because they showed the property to Michael Dent during the

 term of their listing agreement.     Thus, the effect of such

 a clause is to cause the listing contract to fail to have a

 definite termination date.     Furthermore, the listing

 contract was prepared by century 21 and therefore should be

 construed more strictly against Century 21.

         Century 21 had the power to include specific language

 controlling this type of situation. I am not even sure that

 the words "any person to whom the property was shown ... "

would apply to the two entities in this case,AIF and Dent

 Properties, since they do not have complete common

ownership.     However, based on my determination that the

referred to clause is not enforceable because it violates

RELRA,    I do not have to make the determination that Dent

Properties is, in fact, the same "person" as AIF.

     The final matter for determination is whether or not

the plaintiffs are entitled to the balance of their

commissions they claim are due from the rental payments or

conversely whether Ms. Langton is entitled to a $2,500

judgment representing a "refund" for the commissions

already withheld from rental payments made by AIF during

the term of its occupancy of the Property.     The listing

contract provides as follows:




                                8
                                                             Circulated 01/29/2015 02:39 PM




      "In the event that the Property herein listed shall be
 leased during the term of this contract by the Broker or by
 the Owner or any other person, the Owner agrees to pay
 Broker a commission of 8 1/3 percent of the gross lease
 value. This commission shall be earned and payable in full
 at the time of the signing of the lease or concurrent w/
 lease fees.   In the event this listing is placed under
 lease and the property is subsequently sold to the tenant
 during the term of the lease or any renewal, then the
 agreed commission shall be due broker."

       There is no question that AIF occupied the Property

 and made rental payments to Sandra.          There is no question

 that the listing contract provided for the above-stated

 lease commission payment.        This commission language was in

 addition to the 8 1/3 percent sales commission language

 that was included in the same paragraph directly prior to

 the lease commission language.         There is also no question

that the sum of $2,500.00 was withheld from the rental

payments and not paid to Ms. Langton apparently without

objection from her. s


      Accordingly, I will enter the following Order:




5 Sandra argues in her brief that she never acquiesced in plaintiffs
receiving rent and withholding a rental commission based upon her note
dated on or about April 26, 2010, when she asked her attorney, James
Irwin, "will I still need to give rent $ to Dave & RT u • I do not agree
that this note is evidence that Ms. Langton never "acquiesced u in the
withholding of rental commissions especially when the note was written
in April 2010 and AIF first occupied her Property on April I, 2009.

                                    9
                                                        Circulated 01/29/2015 02:39 PM




      IN THE COURT OF COMMON PLEAS OF WESTMORELAND COUNTY,
                          PENNSYLVANIA

                         CIVIL DIVISION-LAW


 JANET L. RYAN REALTY, INC.,
 t/d/b/a CENTURY 21-AMERICAN
 HERITAGE REALTY and BEYNON &
 COMPANY, INCORPORATED,

 PLAINTIFFS,

VS.                                     NO. 562 OF 2012

SANDRA LANGTON,

DEFENDANT.

                          ORDER OF COURT
                         tfL
      AND NOW, this   025 day   of November 2013, it is hereby

ORDERED and DECREED that the plaintiffs' and defendant's

motions for summary judgment are sustained in part and

denied in part.   The defendant's counterclaim is hereby

dismissed with prejudice.       Counts 2 and 3 of the

plaintiffs' complaint are dismissed.       A judgment is entered

on behalf of the plaintiffs and against the defendant,

Sandra Langton, in the amount $6,500.00 together with costs

on Count 1.

                                  BY THE COURT:




                                                        ATTEST:
                                                   CHRISTINA O'BRIEN
                                                    PROTHONOTARY


                                 10